Citation Nr: 1713911	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  05-27 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESSES AT HEARINGS ON APPEAL

The Veteran, ER, KR, and DBR




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to April 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2004 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In March 2006, the Veteran, ER, and KR testified before a Veterans Law Judge (VLJ) via videoconference, and in August 2016, the Veteran, ER, and DBR testified before a VLJ, sitting at the RO.  The Veteran was advised that a third judge would also be reviewing his appeal and that he was entitled to a third hearing before that judge.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Veteran declined.  

In February 2008, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD does not manifest in symptoms that are productive of total social and occupational impairment.

2.  Service connection is in effect for PTSD, rated as 70 percent disabling. 

3.  The Veteran is unable to obtain and maintain substantially gainful employment due to service-connected PTSD alone.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016). 

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's PTSD is rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a rating in excess of 70 percent is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Veteran was afforded multiple VA examinations, in February 2004, March 2008, November 2011, and June 2016.  VA examination reports after February 2004 indicate that there has been little change since the prior VA examination.  In addition, the record contains many years of VA treatment notes documenting treatment for psychiatric symptoms.  None of these records demonstrates that the Veteran has now or ever had social and occupational impairment that is total.

Rather the record establishes that throughout the appeal period, the Veteran has been involved in a romantic relationship.  In addition, he has several children and has developed relationships with a number of them, including a daughter he sees frequently.  The quality of these relationships has varied over time, but the pertinent fact is that the Veteran has sought and maintained them.  He has also reported speaking to one or both of his parents on a daily basis throughout the appeal period.  

Evidence reflects that the Veteran bathes daily and is able to perform his daily activities, which have included feeding his horses, attending AA meetings and VA appointments, and preparing his own meals, all without assistance.  VA has found him incompetent to handle funds, but the finding was due to his impulsive spending when experiencing a manic episode or under the influence of drugs.  Thus, the finding was not due to cognitive deficiencies on the Veteran's part.  No VA examiner documented impairment of thought processes or communication. Mild memory loss has been noted, but there are no hallucinations or other psychotic symptoms reported, and while the Veteran has attempted suicide in the past, he does not manifest a persistent threat to himself or others.   

In light of the above facts, the Board determines that the Veteran does not experience total social and occupational impairment due to his PTSD.  While he is not working, which is addressed further below, he has multiple social and familial relationships, which he maintains and exhibits appropriate thought, communication and behavior.  The evidence does not establish that the Veteran's PTSD is productive of impairment that more closely approximates the total impairment required for a rating in excess of 70 percent at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Such a rating, is therefore, denied.   

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16 (a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Medical examiners are responsible for providing a full description of the effects of disability, but rating officials are responsible for interpreting examination reports so that the rating accurately reflects the elements of disability.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

During the pendency of the appeal, service connection was in effect for a PTSD, rated at 70 percent.  Service connection is not in effect for any other disabilities.  Therefore, the threshold criteria for TDIU have been met.

The record establishes that the Veteran last worked in 2004.  A review of the VA examination reports reflects that the May 2008, September 2010, November 2011, and June 2016 VA examiners commented on the impact of the Veteran's psychiatric symptoms on his employability.  

The May 2008 examiner found that the Veteran's uncontrollable anger and violent tendencies rendered him unemployable and indicated that they were most likely 50 percent secondary to his PTSD and 50 percent secondary to a combination of his nonservice-connected bipolar disorder and antisocial personality disorder.  The September 2010 and November 2011 VA examiners concurred that the Veteran's PTSD in and of itself would not prevent him from maintaining employment in a loosely supervised sedentary environment involving little contact with the public.  The June 2016 VA examiner found that, despite the PTSD, the Veteran retains cognitive, emotional, and behavioral capacity sufficient to engage in simple tasks in a loosely supervised environment where he could work independently.  The examiner stated that the Veteran could function in an environment that does not require him to be public-facing or work under time pressure.  

In contrast, there is a July 2011 private opinion from Ms. Falk, who is a clinical mental health counselor.  Ms. Falk described the Veteran as markedly limited in his ability to complete a normal work week without interruptions from psychologically based symptoms, to maintain attention and concentration for extended periods, to sustain ordinary routine without supervision, and to work in coordination with or proximity to others without being distracted by them.  She also stated that the Veteran would be incapable of working due to his PTSD symptoms being triggered by authority figures in the workplace.  She concluded that it is likely the Veteran would be unable to keep any job.  Notably, Ms. Falk offered a diagnosis of only PTSD without noting any other acquired psychiatric disorders or personality disorders. 

First, to the extent any examiner opined as to whether the Veteran's PTSD or nonservice-connected disability rendered him unemployable, this determination is outside the examiner's purview and resides solely with the Board.  Nevertheless, based on the above, as well as the Veteran's employment history and education, the Board determines that the Veteran is at least as likely as not unemployable due to his PTSD.

The May 2008 VA examiner did not offer a rationale for the finding that the Veteran's violent tendencies and anger are only 50 percent due to his PTSD, and so the Board affords the opinion no probative weight in determining whether the symptoms of the Veteran's PTSD can be separated from the symptoms of his nonservice-connected psychiatric and personality disorders for the purposes of determining employability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The June 2016 VA examiner stated that, due to interaction effects and overlap between symptoms, it is not possible to differentiate which symptoms are attributable to which diagnoses.

The Veteran has a high school degree and completed some community college coursework prior to his military service, as documented in the June 2016 VA examination report.  He has reported that between leaving the military in 1983 and his last job, he had held upward of 75 jobs.  

The September 2010, November 2011, and June 2016 VA examiners each found that the Veteran could work independently in a loosely-supervised environment, and it was also indicated that the Veteran should not work with the public.  However, the July 2011 private assessment found that the Veteran would be markedly impaired in working without supervision.  Moreover, Ms. Falk stated that the Veteran's PTSD caused him to have difficulty with concentration and attention to detail, which is consistent with the difficulties the Veteran had at his last job working a forklift, which he lost because he repeatedly stocked things incorrectly.  At the May 2008 VA examination, the Veteran reported that he had decreased ability to organize and pay attention to his job.  

In light of the above, the Board determines that the Veteran is at least as likely as not unable to obtain or maintain substantially gainful employment due solely to his service-connected PTSD.  The Board finds that it cannot differentiate which symptoms and behavioral effects are a result of service-connected disability and which are the result of nonservice-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  While the Veteran has other psychiatric and personality disorders that affect his functioning and his ability to work, the Board concludes that it is at least as likely as not that the Veteran's PTSD renders him unemployable, based on his education and work experience, without consideration of the nonservice-connected disabilities.  Therefore, entitlement to TDIU is granted.      

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims.

The record reflects that the Veteran's service treatment records and all identified VA and private treatment records have been obtained.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  Moreover, the Veteran has been provided the appropriate VA examinations.

Neither the Veteran nor his agent has identified any outstanding evidence that could substantiate the claims.  The Board is also unaware of any such evidence.

ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.

Entitlement to TDIU is granted. 


			
            JOHN	 J. CROWLEY	H. N. SCHWARTZ
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals


	                         __________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


